DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 10 and 20 stand allowed. Claims 1-9, 11-19, and 21 stand objected to for informalities.  The drawings and specification stand objected to.  
Applicants amended claims 1-9, 11-19, and 21, provided replacement drawings, and provided amendments to the specification.  Applicants also filed an IDS, citing one reference.
Turning first to the drawings: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the drawings are withdrawn.
Specification: Applicants’ amendments to the specification address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the specification are withdrawn.
Claim objections: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the claims are withdrawn.
IDS: The reference that applicants cited, Kuriyama, U.S. Pat. No. 7,499,094, prompted the undersigned to conduct a further review and to consult with her SPE.  Ultimately, the Office decided against issuing a second non-final office action because a 
Note: No amendments to the claims are made with this Examiner’s Comment.

Reasons for Allowance
Claims 1-21 are allowed.
As noted in the January 6, 2021 Quayle action, while the claims include language that raises a question about whether the claim should be interpreted under Section 112(f), the claims recite structure (“optical active region for receiving incident light” and “lens for directing light”, for example) and are thus not interpreted under Section 112(f).
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “a lens layer comprising a first lens for directing light into said optical active region, said first lens being located in a first region of said lens layer which overlaps a part but not a whole of said optical active region in the semiconductor layer, and a second lens for directing light into said optical active region, wherein said second lens has a focal length different from a focal length of said first lens, and wherein said first and second lenses are concentric”, in combination with the remaining limitations of the claim.
With regard to claims 2-9 and 21: The claims have been found allowable due to their dependency from claim 1 above.

With regard to claim 11: The claim has been found allowable because the prior art of record does not disclose “providing a lens layer on top of said semiconductor layer; forming a first lens for directing light into said optical active region in a first region of said lens layer which overlaps a part but not a whole of said optical active region in the semiconductor layer; and forming a second lens for directing light into said optical active region in said lens layer, wherein said second lens has a focal length different from a focal length of said first lens, and wherein said first and second lenses are concentric”, in combination with the remaining limitations of the claim.
With regard to claims 12-19: The claims have been found allowable due to their dependency from claim 11 above.
With regard to claim 20: The claim has been found allowable because the prior art of record does not disclose “providing a semiconductor layer having an optical active region for receiving incident light and a peripheral region around said optical active region; providing a lens layer on top of said semiconductor layer; and forming a lens for directing light into said optical active region, said lens being located in a region of said lens layer which overlaps said peripheral region but not said optical active region”, in combination with the remaining limitations of the claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/Victoria K. Hall/           Primary Examiner, Art Unit 2897